PD-0206-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/24/2015 10:06:58 AM
                                                                       Accepted 3/25/2015 2:41:58 PM
                            PD-0206-15                                                  ABELAJP|TA
                                                                                               CLERK


JAMIE ALBERTO IBARRA              X      IN THE COURT OF CRIMINAL APPEALS
                                  X


vs.                               x                                       ^X^+°
                                  x                                           4^1*
THE STATE OF TEXAS                x
                                  X      OF THE STATE OF TEXAS                       SV
                                                                                     ^L_


              MOTION FOR ONE-WEEK EXTENSION OF TIME
            TO FILE PETITION FOR DISCRETIONARY REVIEW


      COMES NOW, JAMIE ALBERTO IBARRA, Appellant, and moves for an

extension of seven (7) days in which to file his Petition for Discretionary Review, until

and including April 1, 2015, and would further show as follows:

A.    On January 22, 2015, in cause number 14-13-00337-CR, styled 'Jamie Alberto

      Ibarra vs. The State of Texas," the Fourteenth Court of Appeals affirmed the

      Appellant's conviction for aggravated assault on a public servant. No motion

      for rehearing was filed.

B.    The deadline for filing the Petition for Discretionary Review in this cause is

      currently Wednesday, March 23, 2015.

C.    A request is hereby made for an extension of time to file the Appellant's Brief,

       until and including April 1, 2015.

D.    The undersigned attorney, Bob Wicoff, has been unusually busy with other

       matters which have kept him from completing the PDR by the current

       deadline, including, but notlimited to, the following:    C0URT OF CRIMINALAPPEALS
                                                                          March 25, 2015


                                                                     ABEL ACOSTA, CLERK
      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
       CR; Appellant's brief filed March 9, 2015 (capital murder-56-page brief);

       GRISELDA AZA VS. THE STATE OF TEXAS; Nos. 14-14-00241 -CR and
       14_14_00242-CR; Appellant's brief filed March 11, 2015;

      RICHARD ANTHONY SCOTT VS. THE STATE OF TEXAS; No. 14-14-
      00726-CR; Appellant's brief filed March 18, 2015, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 01-14-00978-CR;
      Appellant's brief filed March 19, 2015;

      Additionally, the undersigned serves on          the Texas Forensic          Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony. The Panel meets this Friday, March 27,

2015, at the Texas Department of Public Safety headquarters in Austin, and in

preparation for such meeting, the undersigned must complete a survey of hundreds

of old homicide and murder cases to determine the status of such convictions. This


project takes a lot of time.

       Finally, the undersigned also has ongoing administrative duties in his position

as chief of the appellate division of the Harris County Public Defender's Office.

       D. One previous extension has been granted. No further extensions will be

needed.
                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net


                          CERTIFICATE OF SERVICE


      A true copy of this motion has been served electronically on the Harris County

District Attorney's Office Appellate Division on the 24th day of March, 2015.




                                              /s/ Bob Wicoff
                                              BOB WICOFF